1-13DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/1022 is acknowledged.  Applicants' Remarks re the Office's Restriction have been carefully reviewed but have not found to be persuasive. A single search for the two (2) inventions would not be made by a single search.  And if the two (2) inventions were searched concurrently the search would be burdensome.   Furthermore, invention I-II as indicated in the previous action do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the inventions I-II lack the same or corresponding special technical features for the following reasons:    In accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims, i.e., the features of independent generic claims 1 and 10, do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of  Yang (200190053371).  Specifically note that Yang teaches (Applicant refers to the restriction requirement set forth in the previous OA para. 004, about pages 4-5).  Thus, the restriction between the invention I-II is proper.  Applicant is not entitled to examination of multiple independent inventions in one application.  Moreover, examination of the independent inventions herein would present a serious burden to the Office in as much as the searches are not coextensive and the art is quite prolific.  Therefore, the Restriction mailed on or about 4/12/22 is now made Final.   Thus, product invention II (claims 10-13) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction
An OA on the merit of claims 1-9 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --"PACKAGE SUBSTRATE MANUFACTURING METHOD”--
The Abstract should have been updated to reflect method invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
whether or not ”a package substrate” (claim 1, line 2) as same as “package substrate”  in claim 1, line 1?  For clarity purpose.
“is formed “(claims 2-5, about line 2); “are formed “(claim 9, line 2) this not positive method limitation, the use of “forming. . .” as step is suggested.  Further it is suggested rewritten the phrase “wherein the first dielectric layer is formed by the following steps:” to: --" wherein the forming of the  first dielectric layer further comprises:”--.
“are located”(claim 8, line 4) not positive method limitation, the use of: “locating . . .” is suggested for starting of  each method limitation. 
It is unclear as to exactly where the signal transmission line is formed the first dielectric layer or the second electric layer” (claim 8, line 3) since the alternative term existed thereto.  It is suggested that “or the second electric layer” should be delete.
“are formed”(claim 9, line 2) not positive method limitation, the use of :--“forming. . . “—is suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 20160007452) in view of Sakaguchi et al (US 5837624).
Yan discloses the claimed a manufacturing method of package substrate, comprising: 
forming a package substrate by a first dielectric layer formed by weaving at least fiberglass of a first width and a second dielectric layer formed by weaving at least fiberglass of a second width (see Fig. 1-2); 	

    PNG
    media_image1.png
    297
    519
    media_image1.png
    Greyscale

wherein, the second width is different from the first width (see Fig. 2 above), and the weaving direction of the fiberglass in the first dielectric layer is 90° relative to the weaving direction of the fiberglass in the second dielectric layer (see Figs. 1-2).  If argue that the Yan does not teach the materials in the process such as (e.g., weaving direction of the fiberglass in the first dielectric layer is 90° relative to the weaving direction of the fiberglass in the second dielectric layer and the configuration thereto).   Regarding to this, the Sakaguchi et al discloses the above (see Figs. 4-5).   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to modify the Yan by the teaching of Sakaguchi as noted above in order to form a device having above material configurations.   The motivation for the combination can be obtain from either reference since both references is in same endeavor field of invention.
Limitations of claims 2, 6-7 are also met by the above (see Figs. 1-3 of the base Yan reference).
As applied to claim 8, as best understood Fig. 5 of the Sakaguchi depicts a signal transmission line as metal foil on dielectric layer (insulation layer). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt